Name: 84/236/EEC: Commission Decision of 4 April 1984 establishing that the apparatus described as 'Perkin- Elmer - Scanning Auger Microprobe PHI, model 590A' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  electronics and electrical engineering;  mechanical engineering
 Date Published: 1984-05-05

 Avis juridique important|31984D023684/236/EEC: Commission Decision of 4 April 1984 establishing that the apparatus described as 'Perkin- Elmer - Scanning Auger Microprobe PHI, model 590A' may not be imported free of Common Customs Tariff duties Official Journal L 120 , 05/05/1984 P. 0028 - 0028*****COMMISSION DECISION of 4 April 1984 establishing that the apparatus described as 'Perkin-Elmer - Scanning Auger Microprobe PHI, model 590A' may not be imported free of Common Customs Tariff duties (84/236/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 20 September 1983, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Perkin-Elmer - Scanning Auger Microprobe PHI, model 590A', ordered on 6 November 1981 and intended to be used for research on the kinetics of oxide and nitride formation on polycrystalline metal surfaces which have been previously bombarded with low-energy ions, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 16 March 1984 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an electron microscope; whereas its objective technical characteristics, such as the spatial resolution power, and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'Escalab II' manufactured by VG Scientific Ltd, The Birches Industrial Estate, Imberhorne Lane, UK-East Grinstead RH19 1UB, Sussex, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Perkin-Elmer - Scanning Auger Microprobe PHI, model 590A', which is the subject of an application by the Federal Republic of Germany of 20 September 1983, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 April 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.